Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  January 3, 2018                                                                                     Stephen J. Markman,
                                                                                                                Chief Justice

  153541                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 153541
                                                                   COA: 331240
                                                                   Wayne CC: 13-003211-FC
  ANDREW BERNARD KEITH,
          Defendant-Appellant.

  _________________________________________/

         By order of November 17, 2016, the application for leave to appeal the March 8,
  2016 order of the Court of Appeals was held in abeyance pending the decision in People
  v Horton (Docket No. 150815). On order of the Court, the case having been decided on
  July 25, 2017, 500 Mich 1034 (2017), the application is again considered, and it is
  DENIED, because we are not persuaded that the question presented should be reviewed
  by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          January 3, 2018
           p1220
                                                                              Clerk